 Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 15


AO91(Rev.08/09) CriminalComplaint

                               U NITED STATES D ISTRICT C OURT
                                                      forthe
                                           Southern DistrictofFlorida

               UnitedStatesofAmerica                       )
                     LUlsDE
                          M.
                           LPINO                           )
                     ALONGARCIA,,                          )
               CHRISTOPHERESPINOSA,                        )   casexo./$-y Fgz;-                                -
                MIGU
                  JON
                    ELAERL
                         OCQUE
                          MONSNU   NES,                    )
                               , AND
                    AlpyK                                  )
                       Depndantts)

                                            CRIM INAL CO M PLAINT

        1,the com plainantin thiscase,statethatthefollowing istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of May2016throughSeptember2019 inthecounty of Browardandel
                                                                            sewhere                     inthe
   southern Districtof        Florida      ,thedefendantts)violated:
          CodeSection                                           OffenseDescrl
                                                                            ption
Title 21,United StatesCode,            Conspiracyto DistributeaControlledSubstancetowit:mari
                                                                                           juanaand/or
Section 846                            anabolic steroids




        Thiscrim inalcomplaintisbased onthesefacts:
        SEE ATTACHED AFFIDAVIT.




        W Continuedontheattachedsheet.


                                                                              Complainant'
                                                                                         ssignature
                                                                              TFO JamesW hite,HSI
                                                                               Printed nameand title

Sworn to before meand signed in my presence.


Date:      I0 (
                                                                                Judge'
                                                                                     ssign ure

Cityandstate:                Fodkauderdale,Florida               PATRICK-MC-P-
                                                                          -  I
                                                                             VN.
                                                                               L#C1S.MAGISTRATE JUDGE --
                                                                              Fr/n/c nam eand title
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 15




                       AFFIDAVIT IN SUPPORT O F CRIM INAL CO M PLAINT

                  Youraffiant,JamesW hite,being duly swom ,doesdeposeand state the following:

                  lam employed asa Task Force Oftker(TFO)oftheUnited StatesDepartmentof
   Homeland Security,Homeland SecurityInvestigations(HS1).Ihavebeen employedasaTFO with
   HS1since Aprilof2015.1am currently assigned to investigate drug traftk king in FortLaudtrdale,

   Florida,and thesurrotmdingareas.lnaddition,lam currently adetectivewith theBroward Sheriffs

   Office(BSO)intheStrategicInvestigationsDivision.IhavebeenemployedbyBSO sinceAprilof
  2000.

          2.      During the courseofmy law enforcem entcareer,lhave participated in thousands

  ofinvestigationsinvolving the distribution ofcontrolled substances. 1have also participated in

  search and seizurewarrantsforcontrolledsubstancesandtherecords,books,and proceedsderived

  as a resultofthis unlawfulactivity and have testitied in state and federalcourton numerous

  occasionsconcem ing the illegalsale and distribution ofcontrolled substances. Ihave received

  training aboutand have pm icipated in the documentation,identitk ation,investigation,and the

  prosecution of narcotics trafficking organizations, and in the methods employed by such

  organizationsto smuggle and distribute controlled substances. Ihave also communicated with

  otherfederal,state,and local1aw enforcementpersormelwho specialize in thisarea. Finally,1

  havedebriefed dozensofdefendantswho havehad personalparticipation and knowledgeofthese

  illicitactivities.

                  Thisaffidavitissubm ittedin supportofacrim inalcomplaintcharging Christopher

  ESPINOSA,LuisEduardo DEL PINO,Alon Justin GARCIA ,JonaelM ON S,M iguelROQUE-
  N UN EZ,and A lex SAN CHEZ w ith conspiracy to distribute controlled a substance to w it:anabolic

  steroidsand m ore than 50 kilogram s ofa m ixture and substance containing a detectable am ountof
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 15




   marijuana,inviolation ofTitle21,UnitedStatesCode,Sections841and 846.Thefactscontained
   herein are based on my personal knowledge or knowledge provided to m e by other 1aw

   enforcementagentsorothercredible sourcesofinformation. Theinform ation contained in this

   affidavitissubmitted forthe lim ited purpose ofestablishing probablecause forthe issuance ofa

   crim inal com plaint and arrest warrants against ESPW OSA , DEL PIN O,GARCIA,M ON S,

   ROQUE-NUNEZ,and SANCHEZ,itdoes noteontain allthe fads known to me and other
  investigatorsregardingthisinvestigation.

         4.     OnM ay 5,2018,theBroward SheriffsOffice(BSO),Narcoticslnterdiction Task
  Forceconducted a parcelinterdiction operation atthe FedEx facility in M iram ar,FL.Duringthe

  operation, 1aw enforcem ent observed six parcels that displayed characteristics com m on with

  parcelsthatcontain and transportnarcotics.A BSO Narcotics Canine was deployed to the six

  parcels and alerted to al1ofthem for the presence of odor of a controlled substance thatthe

  Narcotics Canine is trained to detect.State of Florida search warrants were obtained for each

  parcel.Upontheexecution ofthesearch warrants,eachparcelwasfound to contain abulk am ount

  ofmarijuana.Intotal,thesixparcelscontainedapproximately162poundsofmarijuana.Ofthesix
  parcelsthatwere seized,fouroftheparcelswere addressed topostalboxesatUPS Storeslocated

  in Broward and M iam i-Dadecounties.Law enforcem entresponded to severalofthe UPS Stores

  and detennined the accountsrelated to theparcelswereopened using counterfeitFloridadriver's

  licenses and counterfeit vehicle insurance cards. Although each counterfeit driver's license

  containedadifferentname,thesametwosubjects'photoswereutilizedonthecounterfeitdriver's
  licenses.U sing the photographsand otherinvestigative techniques,law enforcem entofficersw ere

  able to identify the individuals w ho opened the account.O ne was identified as Christopher

  ESPm O SA .
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 15

                                                                                              3

          5.     Analysis of records supplied by FedEx revealed, thatwithin a two-yearperiod,

   approxim ately 1,741 parcels w ere shipped via FedEx from the M ailM ax at 5111 Telegraph

   Avenue, Oakland, CA to addresses throughout South Florida. The com bined weight of the

   aforem entioned parcels was approximately 30,062 pounds. The majority ofthe parcels were

   shipped to fictitious nam es, UPS Stores, and apartm ent buildings w ith no listed apartment

  numbers,etc.In my training and experience,1have learned thatnarcotics traffickersfrequently

  ship bulk narcotics containing fictitious shipping labelinformation in an attemptto elude 1aw

  enforcem ent.Between April3,2018andM ay 4,2018,six parcelsweighing atotalof 171pounds

  were shipped from M ailM ax in Oakland,CA to two UPS storeaccountsopened by ESPINOSA

  under afalsename.Thistotalincludestwo ofthe parcels seized by law enforcem enton M ay 5,

  2018,which contained approximately 65 lbs.(approximately 29.5 kilograms)ofmarijuana.In
  addition to the dom estie parcelsshipped to tk titious accountsopened by ESPINOSA , a number

  ofintem ationalparcelswereshipped tothoseaccountsaswell.Afterthe M ay 5th seizure,several

  internationalparcelsw ere delivered to UPS Storeaccountsopened by ESPW OSA butnotpicked

  up.One parcelhad been shipped from Turkey to tkllobielCastillo''at 15757 Pines Boulevard,

  #711,Pem brokePines,FL.Anotherhadbeen shipped from Hong Kong to ççErtriqueAlarcone''at

  8004 N W 154th Street,//598,M iam i, FL.O fficers obtained copies of the çounterfeit driver's

  licenses used to apply forthe postalboxes atthe respective UPS store locations.Each bore the

  sam e photograph ofESPINOSA,one bore the name ûtlkobielCastillo''and the other tiEnrique

  Alarcone.''United States Postallnspectorsresponded to both addresses and took custody ofthe

  aforem entioned parcels.A federalsearch w arrantw asobtained and executed on both parcels.The

  parceladdressed to û'RobielCastillo''wasfound tocontain 30-40bottlesofDostinex,amedication

  usedtotreathormoneim balance.ThepareeladdressedtottEnriqueAlarcone''wasfoundto contain
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 15

                                                                                                4

   approximately 20 boxesofhum an growth horm one. Additionally,law enforcem entidentified an

   additionalparceladdressed to oneofESPINOSA 'Sfictitiousaccounts. Theparcel,also addressed

   to tçllobielCastillo''at15757 PinesBoulevard,//711, PembrokePines,FL,had been shipped from

   W alnut,Californiaand wasdelivered by FedEx.UPS Store staffdeterm ined theparcelhad been

   abandoned andrequested itbereturnedtotheFedEx facility. Oncetheparcelarrived attheFedEx

   facility, it was opened by FedEx Seeurity in accordance with their corporate policies and

  proceduresto ensureno illegalcontrabandwasbeing shippedthroughtheirfacility. Upon opening

  the parcel,FedEx Security found a bag of an unknown powder.FedEx Security imm ediately

  contacted law enforcem entwho took custody ofthe parceland tested the contents. A B SO chem ist

  determ inedtheparcelcontained 749.41gram softestosteronecypionate,a Schedule11Icontrolled

  substance.

                On July 11,2018,law enforcem entofficers established surveillance atthe at6280

  NW 173rd Street,#1209,Hialeah,FL.Oftk ers observed ESPINOSA leaving the residenee and

  condudinghand-to-handtransadionswith multiplesubjedsinnearbyparkinglotsduringwhieh
  Espinosa received United Statescurrency.Surveillance operationsoverseveraldatesestablished

  the location as ESPIN O SA 'S residence.

                On Septem ber10,2018,ESPINOSA and awoman who hasbeen identifiedby law

  enforcem entw ereobserved entering six differentgrocery storesw here they both purchased m oney

  orders. O ne of the stores w as a Publix located at 18496 N W 67th A venue, H ialeah, FL.

  Immediately afterESPINOSA and the wom an leftthe Publix,officers conducting surveillance

  entered the store and m ade contactw ith em ployeesw ho advised they asked ESPINO SA ifhe and

  the wom an knew one another and that ESPIN O SA said they did not. Per store em ployees,

  governmentissued identification isrequired oncea totalof$3,000 in m oney ordersispurchased.
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 15
                                                                                                  5

   This threshold is applicable to one purchaser or when store employees believe two or more

   associated persons are eonduding transactions.In that one day, ESPm OSA and the wom an

   purchased money orders totaling approximately $26,000.Later thatevening,ESPW OSA was
   dropped off at Fort Lauderdale/ldollywood International Airport where he m et with Alon

   GARCIA.Both ESPINOSA andGARCIA then boarded JetBlueflight277to San Francisco, CA .

         8.      ESPINOSA and the sam e wom an who accompanied him on September 10 were

   also observedpurchasing numerousW estern Union m oney ordersfrom fourstoresin theM iam i,

  FL areaon November6,2018.Thetotalvalueofthosem oney orderswasapproxim ately $20,000.
                 On Septem ber12,2018,law enforeem entoftscersleam ed thatthree parcelsshipped

  from the M ailM ax in Oakland,Califom ia were en routeto UPS stores in M iam i-Dade County.

  Theparcels shared severalcharacteristics with the ones seized on M ay 5,2018.They had been

  dropped offatthe shipping facility atthe sam e tim e,w ere alladdressed to U PS stores in M inm i-

  D ade County,were a11Priority Overnightdelivery,and the shipping had been paid in cash.

         10.     O n Septem ber 13, 2018, m em bers of BSO , H SI, and the D rug Enforcem ent

  Administration (DEA)establishedsurveillanceatthethreeUPSstorestheincomingparcelswere
  destined for.A Hispanic m ale,later identified asJonaelM ON S,w as seen retrieving parcelsfrom

  tw o ofthe UPS stores.A s M ON S drove toward the third U PS store,PinecrestPolice D epartm ent

  officers conducted a traffic stop on his vehicle for violation of Florida state statutes.Upon

  approachingthevehicle,officersdetectedastrongodorofmari
                                                        juanaemanatingfrom its.MONS,
  the driverand sole occupant,gave verbalconsentto search the vehicle.A canine search ofthe

  vehicle yielded positive alerts on the m oney in the centerconsole asw ellas severalparcelsin the

  back seat.ln the vehicle,officers discovered ten counterfeit driver's licenses in different nam es

  but bearing M ONS' picture,ten counterfeit vehicle insurance cards,$7,256 in United States
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 15
                                                                                                 6

   currency, and six cellular telephones. Three unopened m ail parcels, two large boxes and one

   smallerbox,wererecovered from theback seatofM ONS'vehicle. The tw o large boxes,show ing

   an origination location of the M ailM ax in Oakland,Califom ia, contained a totalof40.25 lbs.

   (approximately18kilograms)ofmarijuana.Bothwereaddressedtonamesfoundonthefraudulent
   identification cards found in the vehiele.The sm allerbox originated in South Korea and after

   testing by a DEA chem istwas determined to contain 1.5 kilogram s of powdered testosterone

   cypionate,an anabolic steroid and Schedule 1IIcontrolled substance.This box wasaddressed to

   anothernmnethatappeared on one ofthefraudulentlicenseslocatedin M ON S'vehicle.

                A cellphonefoundimmediatelyadjacenttothegeazshifthadaGPSapplicationin
   operation and showing on the lock screen.The destination oftheGPS wastheUPS Storelocated

   at11767SouthDixieHwy,M iami,Florida33156,whiehisintheparkinglotimmediatelyadjaeent
  to thetraftk stop.lnvestigatorsresponded to the UPS Store and discovered abox,addressed to a

  nam eon anotherofthe fraudulentlDsin M on'svehicle.Canine wasagain deployed and yielded

  a positive alertto the box located w ithin the U PS Store.A search w arrant for that parcel w as

  obtainedandexecutedyieldingapproximately30lbs.(approximately 13kilograms)ofmarijuana.
                A totalofsix A pple iphonesw ere located inside ofM ON S'vehicle atthe tim e of

  hisarrest.A federalsearch warrantwasobtained forthe phones.

         13.    Your affiant analyzed the contents of the phones. Tw o of the seized phones

  contained num eroustextm essage com m unicationsbetw een M ON S,GA R CIA ,ESPIN O SA ,D EL

  PINO,ROQUE-NUNEZ,andSANCHEZ.Severaloftheseconversationsdetailedthetransferof
  narcoticsproceeds using false identities,the reeeiptofillicitfunds,and the shipm ent/receiving of

  parcels containing narcotics.

         14.    D uring the review ofM ON S'phones,officersobserved severalm essagesin w hich
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 15



   co-conspirators discussed having a ûsm ain''phone and other phones on which they discussed

   business.In my trainingand experience,pre-paidphonesthatrequireno identificationto open the

   aeeountal'
            e often used to facilitate criminalaetivity,asan individualcan provide an aliasto the

   cellularphoneproviderin orderto m asktheiridentity.

          15.    Subscriberinformation,queriesofphonenum bersthrough a num berofdatabases

   such asLexisN exis,the contentoftextm essage conversations, and thenam esunderw hich M ON S

   saved the phone num bers in hisphones,assisted investigatorsin determining which individuals

  used each phonenum ber.In severalinstances,DTO m emberswouldrefertoone anotherbyname

  orinitial,send GPS locationsto theirresidenees,provide geographicaldiredionsto theirhom e

  address,orlisttheirhomeaddresses.Thisinformationinconjundionwithflightrecords,financial
  records,and surveillanceresultswasused to identify which m em bersofthe DTO utilized which

  phone num bers.

                 One ofthe iphones seized from M ON S contained a textm essage thread between

  M ON S,ESPIN O SA ,and D EL PIN O beginning on June 25,2018. D EL PIN O sent M ON S a

  screenshotofan em ailfrom an individualin China containing nine nam es and a Chinese address.

  DEL PIN O tellsM ONS to send $1,900 to each name.In a separate textthread between M ON S
  and DEL PIN O ,D EL PIN O instructsM ON S to send DEL PIN O a textonce the transactions are

  com pleted and indicated the textshould include the transaction num ber,the am ountsent,and the

  nam eM ON S listsasthe sender.M ON S latersends DEL PIN O transaction inform ation foral1nine

  paymentsmadeviaW estem Union.(Thenameslistedassendersoftheninepaymentswerenames
  on counterfeitdriver'slicenses laterfound in M ONS'possession.)Youraffiantperformed an
  intelmetsearch forthe Chinese address from the above m entioned em ail.The search results linked

  that address to Zhuhai Yuancheng Pharm aceutical & Chem ical Co., w hich specializes in
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 15
                                                                                                 8

   manufacturing and exporting pharm aceuticalchemicalsincluding anabolicsteroids.

                 Anotheroftheiphones,contained atextmessage conversation from July 25, 2018

   and July 26,2018 between M ON S,an individuallisted in the phone'scontactsas ûtBig Lu,''and

   an individualusing cellphonenumber(786)357-9238.Subscriberinformation identified Alex
   SANCHEZ asthesubscriberto(786)357-9238.A queryofinvestigativedatabasesprovided712
   Bomzeau Court,Patterson, California, 95363 as a possible address for SANCHEZ. Using the

  techniquesreferenced above,CtBig Lu''wasidentified asDEL PlN O . During the conversation,the

  threeparticipantsdiscussusing false nnm esto send SAN CHEZ m oney via wire transfer. D uring

  the conversation,SANCHEZ advisesthatseveralaliaseshe used toreceive wired fundshad been

  tlflagged'' and requested a new û$10 pack'' from DEL PINO . In your affant's training and

  experience,$110pack''referstoten counterfeitform sofidentification.

         18.    M essagesand screenshotsofreceiptsretrieved from thephonesshow thatbetween

  June25,2018 and September13,2018,underthedirection ofDEL PIN O,M ONS conducted 260

  financialtransactions in which he sentorreceived a totalof $198,599.Ofthose transactions,

  $110,392 were outbound paym ents to California,China,and Ul aine.The dates of outbound
  paym ents to California correspond w ith parcel shipm ents from California to South Florida,

  includingparcelsthathavebeeninterdictedandfoundtocontainmarijuana.Thecontentsofemails
  indicate the outbound paym ents to China and U kraine w ere forthe purchase ofchem icals used to

  m anufacture steroids.Therem aining $88,207 were inbound paym entsfrom customersforsteroid
  shipm entsorganized by DEL PIN O and an unidentified associate.

         19.    O n July 23,2018,DEL PIN O instructed M ON S,via textm essage,to m eetw ith and

  collectcashpaymentsfrom twosubjects.M ONS lateradvisedDEL PINO thathecollectedatotal
  of$6,190from thetwosubjects.DEL PINO thenrequestedthetennameson M ONS'counterfeit
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 15
                                                                                                9

   driver'slicenses.DEL PINO andSANCHEZ instructedM ONS to sendm oney ordersto California

   and provided him with nam es for the purported recipients. SANCHEZ and DEL PIN O later

   contirm ed thefundshad been received in Califonzia. Through airlineand financialrecords, agents

   verificdthatDEL PlNO,ROQUE-NUNEZ,andESPINOSA wereinCalifonziaatthetimeofthis
   conversation.DEL PIN O also instruded M O N S to retrieve D EL PIN O 's ipad from hisresidenee

   and ship ittoSANCHEZ'homeaddressin Patterson, CA .On the sam e date,ESPIN O SA requested

   M ONS respondtoanaddresstocollectacashpaymentfrom asubjectthathasbeenidentifiedby
   1aw enforcem ent.Upon M ON S'receiptofthe m oney, ESPINOSA instructed him to send $2,500

   to a tk titious identity in Califom ia.M ON S senta textm essage to ESPINOSA confirm ing the

   m oney was sent.On July 25,2018 and July 26,2018,DEL PINO sends photographsof eight

   shipping receiptscontaining atotalofeightparcelsshipped from M ailM ax in Oakland, CA .The

   eightparcelshada combined weightofl71poundsandwere addressed to UPS Storesthroughout

   SouthFlorida.Al1eightwereaddressedto nameslocatedonthecounterfeitdriver'slicensesseized

   during M ON S'arrest.D EL PIN O w enton to advise M ON S w hich parcels belonged to D EL PlN O,

   toROQUE-NUNEZ,andtoESPINOSA.On July26,andJuly27,2018,M ONSsentmessagesto
   DELPINO,ROQUE-NUNEZ,andESPm OSA confirminghehadpickedup alloftheparcels.
          20. ROQUE-NUNEZ activelyparticipatedin anumberoftextmessageconversations
   located in M ON S'phones,including inquiring aboutwhen boxesw illbe delivered,w ho w illpick

   them up,and w ho the contents of each box belongs to.O n August 14,2018,in a textm essage

   conversation thatincluded ROQUE-NUNEZ,DEL PINO,andESPINOSA,M ONS sentaphoto
   of a box shipped from H ong K ong that w as partially opened and severely dam aged. A fter,

   expressingsurpriseatthebox'scondition,ROQUE-NUNEZ wrote,ûlcheckfortrackers.''
                 On Septem ber 13,2018,D EL PIN O sentM ON S a photograph ofreceiptsforthree
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 15
                                                                                              10

   largeparcelsshipped from M ailM axinOakland, CA on September12tothreeUPS storesinSouth

   Florida.The reeeipts showed the shipperpaid $1,775.03 in cash for overnightdelivery ofthe
   parcels.On them orning ofSeptem ber13,law enforeem entofficersestablishedsurveillanceofthe

   three U PS storesto w hich theparcelsw ereaddressed. Laterthatday,viatextm essage,M ONS and

   DEL PIN O diseussedtheboxeshavinganived and beingready forpick up. Shortly thereafter,1aw

   officersobserved M ON S picking up parcels. M ON S advised DEL PIN O that he w ould drive to

   D EL P1N O 's hom e.D EL PIN O told M ON S to m eet with GA RCIA first. M ON S im m ediately

   m essaged G ARC IA and asked w here he w as located. GARCIA responded by sending the GPS

   coordinates for 9000 N W 149th Terrace,M iam iLakes, FL,which officershad confirmedthrough

   surveillanceasGARCIA 'Sresidence.M ON S told GARCIA thathishom e wastoo farand asked

   to meethim atanotheraddress.GARCIA advised M ONS thathe could notdrive sincehis car's

   tagwasexpired.M ONSwrote,$1Soyourgsic)practicallyonhousearrest.''GARCIA replied,ûtI'll
   drive,justnotwitgsiclwork.''Based on mytrainingandexperience,inthiscontext,youraffiant
   understandsçtwork''to mean narcotics.Shortly thereafter,M ONS agreed to drive to GARCIA'S

   residence. Approximately three m inutes after this message, M ONS was stopped by law

   enforcementand subsequently arrested.

                 On the evening ofSeptem ber 13,2018,1aw enforcem entofficers observed DEL

   PINO,ESPINOSA,ROQUE-NUNEZ,GARCIA,andtwoothersubjectsmeetattheTwin Peaks
   restaurantinPembrokePines,FL.W hileinside,allsubjedswereoverhearddiseussingthedetails
   ofM ON S'arrest.During the m eeting,an undercoverlaw enforeem entoftk erheard ESPINO SA

   state,td-l'he boxes w e have com ing in tom orrow should stillbe good.They shouldn'tknow about

  those.''DEL PIN O then stated,tûW e have to be sm artaboutthis,itisn'tthathard.''

         23.     AirlinerecordsrevealedthatDEL PlNO,ROQUE-NUNEZ,SANCHEZ,M ONS,
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 15



   ESPINO SA,andGARCIA frequentlytravelbetween FloridaandCalifornia. Officersconducteda

   historical analysis of al1 domestic air travel by these individuals between Florida and

   Califonziam evada from M ay 1,2018 to M ay 9, 2019.Duringthattime,theytook acombined 108

   dom estic flights on four different airlines, costing $76,551 in airfare.A CapitalOne creditcard

   belongingtoDEL PIN O purchased 49ofthoseflightsatacostof$39,625.75.Thisparticularcredit
   card w asused to purchase flightsforDEL PlN O , ROQUE-NUNEZ,ESPINOSA,SANCHEZ,and

   M ONS.

          24. Law enforcementpersonnelcontaded theFloridaDepartmentofRevenue (FDR)
   to detennine ifany targets ofinvestigation have any currentorpreviousgainfulem ploym ent. This

   query w asconducted from January 2016 through M arch of2019 and yielded the follow ing results:

   DEL PlNO,ROQUE-NUNEZ ,andGARCIA hadnoemploymentinformationfiledwiththeFDR;
   SANCHEZ earned a combined $44,229.34 from January 2016 through June 2017 and no
   employm entinform ation filed with the FDR from July 2017 through M areh 2019)ESPINOSA

   earned a combined $27,898.29 from January 2016 through December2017 and no employm ent
   information filed with the FDR from January 2018 through M arch 2019; M ON S earned a

   com bined $19,298.07 from July 2016 through Septem ber2018 and no em ploym entinform ation
   wasfiled with theFDR from October2018through M arch 2019.

         25.     Law enforcement ofticers identified several bank accounts belonging to DEL

   PINO,ROQUE-NUNEZ,ESPINOSA,GARCIA,andSANCHEZ.An analysisofthoseaccounts
  revealed thatbetween 2016 and 2018,$823,792.65 in cash depositswerem ade into severalBank
  of Am erica,Chase,Citi,and TD Bank accounts in the nam e of DEL Pm O . $423,888.60 in cash

  depositsw ere m ade into severalBank ofA m erica,W ellsFargo, and Chase aecounts in the nam e

  ofROQUE-NUNEZ.$94,039.26in cashdepositsweremadeintoaChaseatxountinthenameof
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 15
                                                                                                 12

   ESPTNOSA.$776,700.04 in cash deposits were made into severalChase, Citi,and TD Bank
   accountsownedby GARCIA.$145,802.13 in cash depositswerem adeinto Bank ofAm ericaand
   Chase accounts in the nam e ofSANCHEZ. No bank accountinfonnation hasbeen identified at

   thistim eforM ONS.

                  During the course ofthe investigation, your affiantleam ed thaton July 19,2017,

   Inspectorsfrom theUnitedStatesPostalServiee(USPS)interceptedaparcelbeingshippedfrom
   atk titiousaddressin M iam i,FL to aU S PostOfficebox in CitrusHeights, CA .A BSO N arcotics

   Canine was deployed to the parcel and alerted for the presenee of the odor of a eontrolled

   substance.The application for the postalbox show ed the postalbox w as opened by SAN CH EZ

   andlisted aphonenumberof(786)357-9238.UnitedStatesPostallnspectorscalled SANCHEZ
   atthisntlmberand asked ifhewasexpecting anyprcels.SANCHEZ advised thathew asnotand

   gave consentto open the parcel.USPS lnspectorslocated $20,000 in eash concealed within the
   parcel.The currency w as seized by U SPS lnspectors.

          27.    On Febnlary 26,2019,ofticersestablished surveillance on SAN CHEZ'residence,

   712 Bonneau Court,Patterson,CA .A tapproxim ately 12:40 p.m .,they observed SA N CHEZ exit

   his garage in a black K IA SUV .A tapproxim ately 12:58 p.m .,SAN CH EZ backed into a parking

   spotoftheUPS Storelocated at1045Spen'y Avenue,Patterson,CA.SAN CHEZ carriedatotalof

   threelargeparvelsinside ofthestoreand laterleftthestoreempty-handed.Oneoftheparcelswas

   addressed to a UPS Store loeated in Doral,FL.The labellisted the shipperasçûtaazaro H ernandez.''

   The other parcels w ere shipped to N ew PortRichey,FL.A search warrant was obtained for the

   Doralparcel,whichcontainedapproximately eightkilogram sofmarijuana.
                 O n June 25, 2019, officers established surveillance SAN CHEZ' residence. At

   approxim ately 4:49 p.m .,ESPIN O SA arrived at SAN CH EZ' residence while driving a white
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 15



   ChevroletSuburbanrentalvehicle.GARCIA wasfollowingESPW OSA anddrivingagray Toyota

   Camry rental vehicle. SAN CHEZ entered ESPINOSA 'S vehicle and both cars departed the

   residence.Both vehicles drove for approxim ately one hourand were observed entering a rural

   residence located in Delhi,CA.The area is known to locallaw enforcement officers for bulk

   narcotics trafficking.Due to counter-surveillance tacticsutilized by ESPINOSA and GARCIA ,

   surveillance w asterm inated.

          29.    On June 26, 2019,ofticers resumed surveillance at SANCHEZ' residence. At

   approxim ately 1:59 p.m .,they observed SA N CH EZ exiting his garage in a white H onda A ccord.

   SANCHEZ parked in front ofthe UPS Store located at 1045 Sperry Avenue, Patterson, CA .

   SANCHEZ entered thebusinesswith abrown box in hispossession. SAN CHEZ laterexited the

   storewith only awhitereceiptin hishands.Ofticersleam edtheparcelwasdestined foran address

   in Hialeah,FL.The shipper'sname waslisted asEdLazaro Hernandez.''A gents obtained a search

   warrantfortheparcel.ltwasopenedandcontainedapproximatelyonekilogram ofmari
                                                                            juana.
          30.    On September 11, 2019, BSO deputies encountered Espinosa at the Fort

   Lauderdale/llollyw ood International Airport as he was attempting to board a tlight to San

   Francisco,California.A narcotics canine alerted to Espinosa'sluggage. A federalsearch w arrant

   wasobtained fo<the luggage which held,among otheritem s,a laptop computerand $67,000 in
   U .S.currency. The laptop contained a backup copy of the contents of a cellular phone. ln a

  February 6,2019 textm essage exchange betw een Espinosa and an individualwith initials R .A .,

  Espinosa twice referenced having an Uzi firearm and questioned whether he should bring the

  firearm to a location w here they planned to m eet. The contents ofthe cellphone also included

  photosand videosdepictinglargeam ountsofU .S.eurrency, unidentified powdery substances,and

  whatappeartobebulkquantitiesofmarijuana.
Case 0:19-mj-06470-PMH Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 15
                                                                                             14

                 On September 17, 2019, BSO deputies encountered Roque-Nunez at the Fort

   Lauderdale/l-lollywood InternationalAirportattempting toboard aflightto San Francisco, CA .A

   narcoticsK-9 alerted toRoque-Nunez'rollersuitcaseand hisbackpack. A federalsearch warrant

   wasobtained forthe bagswhich contained a laptop computer, $8,000 in U.S.currency,and one

   hundred m oney orders valued at$50,000.The money orderswere purchased from 20 separate
   Publix grocery stores over an approximately twenty-four hourperiod. The m oney orders w ere

   blank with nopersonslisted to whom they should bepaid.

          32.    Based on the foregoing facts,yourAffiant believesthere isprobable cause that

   ChristopherESPINOSA,LuisEduardoDEL PlN O , A lon Justin G A RCIA ,JonaelM ON S,M iguel

   ROQUE-NUNEZ,and Alex SANCHEZ conspiredto distribute acontrolled substancetwo wit:
   anabolic steroidsand m orethan 50 kilogramsofam ixture and substance containing adetectable

   amountofmarijuana,inviolationofTitle21,UnitedStatesCode,Sections841and846.
   FU RTH ER Y OU R A FFIAN T SA YETH N O T .



                                            Jam   hite,Task Force Officer
                                            H eland Securitylnvestigations

  Sworn to and subscribed beforeme
  this !IX dayofoctober,2019.


  PATR ICK M .HUN T
  UN ITED STA TE M A G ISTRA TE JU D GE
